DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-17 are pending.
The applicants have amended the claims, see parent claims 1 and 10, and further of dependent claims 2, 3, 11, and 12.  
The applicants having amended the independent claims stating the surface including pins “integral with the first mold part”.

Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive. The applicants have amended the claims, in this case, the parent claims 1 and 10 have incorporated features regarding the pins being integral with the first mold part in terms of the surface.  The claims remain rejected as shown below in light of the recently amended claims with the addition of the Swenson reference.
The main arguments by the applicants are noted and addresses the rejection of claims 1-3, 7, and 10-12 of Baresich in view of Manda and Tahara.  The arguments include citation regarding functional terms of the claims and with citation of MPEP 2114 regarding functional limitation and whether the prior art inherently possesses the functionally defined limitations of the claimed apparatus, and here, the arguments are set forth on Baresich regarding that the Baresich reference does not suggest use of the structure for powder injection molding.  Here, the applicants further focused upon the 
The applicants have argued that the Manda citation in [0037] is not enabling.  However, as previously indicated in Manda the invention can “find use in other injection molding applications such as plastic, liquid metal, composites, powder injection molding”, and the argument regarding the references being not enabling is not persuasive in light this passage.  The passage is interpreted that the invention would be capable of being used in injection molding of other materials, including powder injection molding, thereby having the inherent ability to perform the claimed functional limitation in regards to operation.  See also in the same MPEP 2114 (II), wherein the manner of operating the device does not differentiate apparatus claim from the prior art, further in MPEP 2115 regarding the material or article worked upon does not limit apparatus claims.  
In this regards, the operation of the apparatus structure for powder injection molding is a manner of operating of the claimed structure.  The different between the apparatus claims are the material worked upon in which the Manda reference provides that the invention can find use in the different molding applications.  Thereby, the structures of Manda in view of Baresich direct to the apparatus structures in which the structures being capable of operating with powder injection molding operations.  Particularly in light of the claimed powder injection are not limited to the particular type of material in regards to the powder as this would further include a broad variety of material that would include both , thereby, the mold structures of Manda and Baresich can be viewed as being capable of operating with the powder injection molding.

Here, it is noted that the Swenson (US 5612066) reference teaches of a concept in which the mold tool 14 includes a surface with regions and includes a protrusion portion that includes non-metal material 50, wherein the different thermal features are accounted into the production of the molded material, particularly in light of the region of the insulated surface of the projection, see Col. 3, lines 35-50, as it allows for forming a hole in the formed product panel. 
	The remaining arguments by the applicants of the rejection of the dependent claims: 4-6 and 13-15; 8 and 16; and 9 and 17 are stated to be based upon the arguments set forth above for the parent claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 7, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baresich (US 6019930) in view of Manda (US 2008/0199554), Swenson (US 5612066), and Tahara (US 5741446).
In regards to claim 1, the Baresich reference teaches a mold assembly for injection molding a shaped element, the mold assembly (Fig. 2) defining a mold cavity 0” for receiving a feedstock and comprising:
a first mold portion and a second mold portion (see Fig. 2) cooperating to define a mold cavity therebetween, the mold cavity corresponding to the shaped element and configured to enclose a feedstock therein:
the first mold portion having a first surface (see portions of the cavity surface comprising of boosters, 20”, and stamper portion 32) partially defining the mold cavity, the first surface being releasably engageable to, and adapted to directly contact the powder feedstock, the first surface being made of a non-metal material having a first thermal capacity and a first thermal conductivity (the teaching of the stamper is of any particular suitable material consisting of metals, glasses, and ceramics, see Col. 13, lines 19-27, and further, the booster 20’ can be formed from polyimide, liquid crystal polymer, and mica, see Col. 16, lines 28-32); and
the second mold portion having a second surface (see 18, 18”) partially defining the mold cavity and releasably engageable to the feedstock, at least the second surface of the second mold portion being made of a solid metal material (die 18 can be made from various materials, including common mold metals, see Col. 10, lines 39-46) having a second thermal capacity and a second thermal conductivity;


In this regards, Baresich teaches of the concept of a mold having different materials, of non-metals, and solid metals, that form the molding portions of a mold cavity are known in the art as set forth in Baresich, particularly regarding the desire of different material properties along the particular mold surface regions as it would affect the formed product during molding operations, and the mold can be used to mold thermoplastic, ceramics, glasses, and metals, see Col. 4, lines 8-11.  Further, the mold portions cooperate to form a mold cavity and thereby forming the shaped element and can enclose the feedstock within the mold, see Fig. 2.  The portions of the stamper or booster being of the first mold portion are taught of materials that can include non-metals, thereby free of any metal.

In regards to the use of the mold assembly for powder injection molding, Baresich does not specifically teach of the use of the structure in such manner, this is viewed as an intended use of the structure in which the structure of Baresich is capable of operating in such a manner.  Further, Baserich does not teach of the first surface to include pins integral with the first molding portion that protrude into the mold cavity. 

Manda teaches of injection molding machine for metallic molding material, see abstract, further in specification of Manda is the teaching that the machine is able to find use in other injection molding applications such as plastic, liquid metal, composites, powder injection molding, etc, see [0037].  

 Thereby, one skilled in the art would recognize the teaching from Manda of the applicability of utilizing the mold structures for different types of molding.  Here, it would have been obvious for one of ordinary skill in the art to modify the capability of the Baresich reference as can be applied to powder injection as taught by the Manda reference of known mold construction particularly as the mold can be used for a variety of molding materials.  
	
In regards to a pin (or projection) that extends into the mold, the pins being integral with the first mold surface, and further the pin having the non-metal material, Swenson teaches of this projection in to the mold cavity with this arrangement.  The Swenson reference further teaching of the mold tool 14 includes a surface with regions and includes a protrusion portion (which would correspond to the claimed pin, see annotated Fig. below) that includes non-metal material 50, wherein the different thermal features are accounted into the production of the molded material. 

    PNG
    media_image1.png
    564
    816
    media_image1.png
    Greyscale

Particularly in light of the region of the insulated surface of the projection, see Col. 3, lines 35-50, as it allows for forming a hole in the formed product panel, see Fig. 5.  Further, the molding operation of Swenson is for powder plastic resin that are worked upon in forming the molded product.

It would have been obvious for one of ordinary skill in the art to modify core pin of   Baresich in view of Manda with an pin integral with the first molding surface and further having the layer of non-metal material along the surface as taught by Swenson as it allows for controlling the cooling rate at the location of the core pin within the mold assembly. 
 One skilled in the art would have been motivated in combining prior art elements (in this case of the mold assembly of Baresich in view of Manda) according to known methods (the application of the pin layer of Swenson within the mold cavity surface) to yield predictable results (wherein this affects the molded article properties due to the 

In regards to “wherein the first mold portion comprises a plurality of pins protruding within the mold cavity for defining” in the shaped element, the plurality of pins to extend into a mold cavity is further taught by Tahara, see core pins 331, 341, 351, 361, 381, 391, 400, 410, 316, see Figs 23 to 52B, see also teaching of core pins in Cl.85,ll.32-35, and Fig. 46.  Further, it would have been obvious for one of ordinary skill in the art to have the pin of Baserich in view of Manda and Swenson with having a plurality of pins as taught by Tahara thereby allowing for the formation of a plurality of holes in the product as it is a multiplication of the parts for a multiplied effect of forming holes within the mold structure.

In regards to claim 2, wherein the first portion of the mold cavity adjacent the pins has a cross-section smaller than a cross-section of the second portion of the mold cavity.
In regards to the dimensions of the area of the first portion cavity in relation to the pins having a smaller cross section than the cross section of the second portion of the mold cavity it is noted that the pins would form up an area that would inherently have the remaining portion of the first mold portion to have a smaller area compared to the second mold part that may have no pins/cores/cams.

In regards to claim 3 (dependent upon claim 2), wherein the pins are metal cores. 
Tahara teaches of the core pin that includes a flame sprayed layer on the surface, see Cl27,ll40-44, and further that the core pin can be of a metal core pin, see in Cl27,ll15-36, wherein the attaching member is metal while teaching of portions that are non-metallic material.

In regards to claim 7, wherein the first mold portion is at least partially made of plastic, ceramic, glass or a combination thereof.
	In this regards, the Baresich reference teaches a first mold portion that is at least partially made from ceramic, or glass, see stamper portion above.  Further, Tahara also teaches of mold portion that are made from non-metal material such as ceramic or glass, and thus, one skilled in the art recognizes of the variety of alternate materials other than metals that can be used as mold surfaces.

In regards to claim 10, this having the same claimed features as set forth in claim 1, the difference being of: the first mold part comprising an integral mold portion having a surface defining the mold cavity, and the mold surface made of a material different from non-metal material, free from any metal, and having at least one of a thermal capacity and a thermal conductivity lower than that of solid metal.  This feature also taught in the Baresich and in Tahara references above.

In regards to claim 11 (dependent upon claim 10), the claim having the same limitations as set forth in claim 2 above, the difference is: wherein a portion of the mold cavity adjacent the pins has a cross-section smaller than a cross-section of an adjacent portion of the mold cavity.  See teachings of Thune of the cross section of the pins/cores/cams and the portion of the features in relation to the mold cavity.

In regards to claim 12 (dependent upon claim 11), same limitation as set forth in claim 3, though with the additional that the cores are metal above.

Claims 4-6 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baresich in view of Manda, Swenson, and Tahara as applied to claims 1 and 10 above, and further in view of Itou (US 3734449).
In regards to claim 4, Baresich in view of Manda and Tahara fails to teach of a core having the layered features.
Here, Itou also teaches of the first mold portion includes a core 3 coated by a layer 15 defining the first surface, the core and layer being made of different materials, see Col. 2, lines 43-55.  Itou teaches of a mold assembly for injection molding of a shaped element, the mold assembly defining a mold cavity 4 (molding void portion) for receiving a feedstock (see material to be molded in between in the molding void portion) and comprising:
a first mold portion 3 (male mold or core) having a first surface defining a first portion of the mold cavity and releasably engageable to the feedstock (see surface of first mold portion 3 facing the mold cavity 4, see further of surface 15 of composite layer 
a second mold portion 2 (female mold or cavity) having a second surface defining a second portion of the mold cavity and releasably engageable to the feedstock (see surface of second mold portion 2 facing the mold cavity 4), the second mold portion having a second thermal capacity and a second thermal conductivity;
wherein at least one of the first thermal capacity and the first thermal conductivity is lower than a respective one of the second thermal capacity and the second thermal conductivity (see Col. 2, lines 43-55, wherein the composite layer having a thermal conductivity that is lower than the base metal of metal mold).
Thereby, it would have been obvious for one of ordinary skill in the art to modify the mold of Baresich in view of Manda and Tahara with a core as taught by Itou, as it is a mold shaping feature that can be incorporated into the mold shaping surface.

In regards to claim 5 (dependent upon claim 4), wherein the core and the second mold portion are made of the same material.  Here, Itou teaches of the base material of the metal mold of the core 3 and of the second mold portion (cavity portion 2) being of the same material such as steel, see Col. 3, lines 66-67.

In regards to claim 6 (dependent upon claim 4), wherein the layer and the second mold portion are made of the same material.  Here in Itou, there is teaching of a plated layers 14 and 15 on both the core and on the second mold portion, see Figure 1, and the materials can be varied including metal plating layers and a portion of the 

In regards to claim 13 (dependent upon claim 10), this is the same as the limitations set forth in claim 4, wherein Itou further teaches the mold portion includes a core 3 coated by a layer 15 forming the surface defining the mold cavity, the core and layer being made of different materials, see Col. 2, lines 43-55.

In regards to claim 14 (dependent upon claim 10), the limitations are the same as the ones set forth in claim 7 above. 

In regards to claim 15 (dependent upon claim 10), wherein the core is made of metal and the layer is a plastic, ceramic or glass layer.  See teaching of Itou regarding the core being made of metal, and further teaching of Itou regarding coating of core with a layer of different material.  Thus, it would have been obvious for one of ordinary skill in the art to modify the core and layer of Baresich in view of Manda and Tahara with a different material layer upon the core including materials known of different thermal characteristics as taught by Baresich for providing a mold having optimized cycle cavity surface temperatures without use of expensive and complicated equipment and controls, see Col. 4, lines 11-13.

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baresich in view of Manda, Swenson, and Tahara as applied to claims 1 and 10 above, and further in view of Niemeyer (US 5728474), see also The Engineering Toolbox (NPL document, regarding thermal conductivity of materials).
In regards to claim 8, wherein the first thermal conductivity is within a range of 0.1 to 0.5 W/mK.
Baresich in view of Manda and Tahara fails to specifically teach of the thermal conductivity range.
	Niemeyer teaches of insulated molds that includes a metal core 12, mold halves made from “relatively high thermal conductivity such as iron, steel, stainless steel, aluminum alloy or brass”, see Col. 3, lines 58-60, and a layer of insulation 26 made from low thermally conductive materials “such as high temperature thermoplastics, thermosets, plastic composites, porous metals, ceramics, and low-conductivity metal alloys”, and a specific material polytetrafluroroethylenes, see Col. 4, lines 4-13 and Col. 10, lines 12-26.  Niemeyer teaches of polytetraflruorethylene and the thermal conductivity of this material, see background reference Engineering Toolbox, that teaches of 0.25 W/mK.  In this regards, the use of plastic, see other plastic materials in the chart, would also qualify within the claimed thermal conductivity range.
It is known in the art of forming mold portions that includes that is made partially of plastic, including forming an insulated mold, see Figures 2a.

	Thereby, it would have been obvious for one of ordinary skill in the art to modify the particular materials of Baresich in view of Manda and Tahara with alternate 

In regards to claim 16 (dependent upon claim 10), the limitations are the same as the ones set forth in claim 8 above. 

Claims 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baresich in view of Manda, Swenson, and Tahara as applied to claims 1 and 10 above, and further in view of Suzuki (US 2009/0232930).
In regards to claim 9, wherein the first mold portion includes a layer defining the first surface and having an internal surface opposed to the first surface, the internal surface defining an insulating cavity.
Baresich in view of Manda and Tahara does not teach of an insulating cavity formed on the within the internal surface of the layer.  The concept of utilizing an insulating cavity, or void is known in the injection molding arts as seen by Suzuki, see [0002].  Suzuki teaches of a void 68 that is formed as a heat insulating section, wherein air is accommodated in the groove, see Figures 1 and 2, wherein the insulating void/cavity is located on the internal surface of the layers (mold plates 72, 74), with cavity C formed between, see Figure 2.

Thereby, it would have been obvious for one of ordinary skill in the art to modify the first mold portion of Baresich in view of Manda and Tahara with additional heat 

In regards to claim 17 (dependent upon claim 10), the limitations are similar as the ones set forth in claim 9 above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892 form, of particular note:
Mizuta (US 2004/0043101) teaches of regions of the mold surface with heat insulating coating.
Adducci (US 10987831) teaches of regions of the molding surfaces with different thermal conductivity.
Morimoto teaches of heating properties of insert located within the mold tool, includes heat transfer part 18 located at surface.
Kameyama (US 2015/0321403) teaches of inserts with different thermal conductivity at specific locations on mold surface.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134.  The examiner can normally be reached on Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/EMMANUEL S LUK/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726